- ' NOTE; This order is nonprecedentia|.
United States Court of Appeals for the Federal Circuit
2009-3283
RODGER L. JONES,
` Petitioner,
V.
i\/iER|T SYSTENiS PROTECT|ON BOARD,
Respondent.
Petition for review of the 1Vlerit Systems Protection Board in
PH0752020381-C-3.
ON MOT|ON
Before RADER, Circuit Judge.
0 R D E R
The court treats Rodger L. Jones’ correspondence concerning the timeliness of
his petition for review as a motion for reconsideration of the courts previous rejection of
his petition for review as untimeiy_
On April 22, 2009, the iV|erit Systems Protection Board issued a final decision in
.,lones v. Department of Hea|th and Hum_an Servs., No. PH-0752-02-O381-C-3,
specifying that its decision was 1'lna| and that any petition for review must be received by
this court within 60 calendar days of receipt of the Board’s decision. The court received
Jones’ petition for review on Ju|y 6, 2009. Thus, it appears that Jones’ petition is
untime|y.
According|y,
lT |S ORDERED THAT:

° (‘l) Jones is directed to respond within 21 days of the date of this order and
state on what date he received a copy of the Board’s final decision in Jones v.
Depa[tlTr1ent_0f Health and l-luman Servs., No. PH-0752-02-0381-C-3.
(2) The motion for reconsideration is held in abeyance.
(3) The briefing schedule is stayed »
FOR THE COURT
0CT 26 2009
WWn  g /s/Jan Horbaly g__
Date Jan Horbaly
C|erk
cc: Rodger L. Jones ~
Michael D. Austin, Esq. ml
"-3- G0llRT or AP=zALs
517 ms FEuERAl. clRcuirF°R
0CT 2 6 2009
ll-lite HURBHLY
CLERK
2009-3283 2